Title: To Thomas Jefferson from Thomas Leiper, 23 June 1802
From: Leiper, Thomas
To: Jefferson, Thomas


            Dear SirPhilada. June 23d. 1802
            I suppose by this time your information respecting the quality of your Tobacco is correct—If it is of the first quality and for sale please to inform me of the quantity and Cash price delivered at Richmond— or if agreeable to you which will certainly be more agreeable to me your Credit price from one to six months for I am and have been these eighteen months very much a head of my money owing entirely to my not being able to collect my debts. If Mr. Randolphs Crop is not sold I should like to take it also indeed I would rather have his Tobacco than yours for I have always been of the opinion that the Albemarle Tobacco is the best in Virginia I am Dear Sir Your most Obedient Servant
            Thomas Leiper
          